Citation Nr: 1600794	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  11-13 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 4, 2009, for the grant of service connection for xerostomia and dysphagia secondary to service-connected squamous cell carcinoma of the right tonsil.  

2.  Entitlement to an effective date earlier than August 4, 2009, for the grant of service connection for hypothyroidism secondary to service-connected squamous cell carcinoma of the right tonsil.  

3.  Entitlement to an effective date earlier than October 14, 2010, for the grant of service connection for bilateral hearing loss secondary to service-connected squamous cell carcinoma of the right tonsil.  

4.  Entitlement to an effective date earlier than October 14, 2010, for the grant of service connection for tinnitus secondary to service-connected squamous cell carcinoma of the right tonsil.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for xerostomia and dysphagia; hypothyroidism; bilateral hearing loss; and tinnitus, all as secondary to treatment the Veteran received for his service-connected squamous cell carcinoma of the right tonsil.  The effective date assigned by the RO for the xerostomia and dysphagia and hypothyroidism was August 4, 2009, and the effective date assigned for the bilateral hearing loss and tinnitus was October 14, 2010.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in August 2015.  A transcript is of record.  The Board notes that the undersigned also took testimony on the issue of entitlement to service connection for preventive pre radiation therapy removal of molar teeth for treatment of squamous cell carcinoma of the right tonsil.  That issue, however, will be adjudicated in a later Board decision.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The Veteran complained of increasing hearing loss on November 19, 2001, and he reported bilateral tinnitus on December 12, 2001.  

2.  The Veteran was noted to have hypothyroidism as a result of his cancer treatment on January 28, 2002; and xerostomia and dysphagia on February 28, 2002.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 28, 2002, for the grant of service connection for xerostomia and dysphagia have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an effective date of January 28, 2002, for the grant of service connection for hypothyroidism have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

3.  The criteria for an effective date of December 18, 2001, for the grant of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

4.  The criteria for an effective date of December 18, 2001, for the grant of service connection for tinnitus have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's assertion that he is entitled to earlier effective dates for the grant of service connection for xerostomia and dysphagia; hypothyroidism; bilateral hearing loss; and tinnitus, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has obtained service treatment records and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims being adjudicated at this time.


Earlier Effective Date Claims

The Veteran filed a claim to establish entitlement to service connection for throat cancer and right ear hearing loss in December 2001.  Both claims were denied in a February 2002 rating decision.  Notice of this rating decision was sent by letter dated February 12, 2002.  The Veteran did not appeal the denial of service connection for right ear hearing loss and the February 2002 rating decision became final as to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  The Veteran did complete an appeal concerning the claim for service connection for throat cancer.  Service connection was ultimately granted for squamous cell carcinoma of the right tonsil.  See April 2009 Board decision.  A May 2009 rating decision effectuated the Board's grant and assigned a noncompensable rating effective December 18, 2001.  

The Veteran filed a timely notice of disagreement with the May 2009 rating decision, asserting both that he should receive a compensable rating for the service-connected squamous cell carcinoma of the right tonsil and that he should have been rated for residuals of this disability.  He specifically reported paralyzed saliva glands, speech impediment, taste buds affected, difficulty swallowing, and thyroid disability.  See VA Form 21-4138 received August 4, 2009.  At an informal conference with a DRO on October 14, 2010, the Veteran reported having numerous residual disabilities as a result of his service-connected squamous cell carcinoma of the right tonsil, to include speech impairment, dry mouth, thyroid condition requiring medication, swallowing difficulty (including being unable to swallow any solid foods), taste impairment, loss of teeth, difficulty with his temporomandibular joint (TMJ), tinnitus, and bilateral hearing loss.  

In a March 2011 rating decision, the RO granted service connection for xerostomia and dysphagia; hypothyroidism; bilateral hearing loss; and tinnitus, all as conditions secondary to the Veteran's service-connected squamous cell carcinoma of the right tonsil.  The effective date assigned for xerostomia and dysphagia and hypothyroidism was August 4, 2009, the date on which the Veteran's VA Form 21-4138 that raised these claims was received.  The effective date assigned for bilateral hearing loss and tinnitus was October 14, 2010, the date on which the Veteran raised these claims at the DRO informal conference.  

The Board notes that the RO issued a statement of the case in March 2011 that addressed the claim for an initial compensable rating for service-connected squamous cell carcinoma of the right tonsil, but the Veteran did not complete his appeal of this claim.  See May 2011 VA Form 9.  

The Veteran essentially contends that the RO should have assigned an effective date that corresponds to when service connection for squamous cell carcinoma of the right tonsil was established, namely December 18, 2001, as he had these residuals then.  He asserts that his medical records show that his cancer caused numerous residual issues that were directly related to his cancer and that these records were part of his claims file when he initially filed his claim for service connection.  See May 2011 VA Form 21-4138; see also October 2013 VA Form 9; August 2015 hearing transcript.  

At this juncture, the Board notes that although service connection for xerostomia and dysphagia; hypothyroidism; bilateral hearing loss; and tinnitus was established on a secondary basis, this claim is more akin to an initial increased rating claim.  This is so because the diagnostic criteria used to evaluate the Veteran's service-connected squamous cell carcinoma, namely 38 C.F.R. § 4.97, Diagnostic Code 6819, provides that if there has been no local recurrence or metastasis of malignant neoplasms of any specified part of respiratory system exclusive of skin growths, to rate on residuals.  Therefore, when the Veteran filed his notice of disagreement in August 2009 asserting both that he was entitled to a compensable rating for the service-connected squamous cell carcinoma of the right tonsil and that he should be rated for residuals associated with the treatment he received, namely aggressive chemotherapy and radiation therapy, after his cancer was diagnosed, the RO should have treated the claim for residuals as one related to downstream issues of a claim for a compensable rating for the service-connected squamous cell carcinoma of the right tonsil rather than as claims for service connection for residual disabilities on a secondary basis.  

Given the foregoing, the Board will proceed to evaluate the claims for entitlement to an effective date earlier than August 4, 2009, for the grant of service connection for xerostomia and dysphagia and hypothyroidism, and for entitlement to an effective date earlier than October 14, 2010, for the grant of service connection for bilateral hearing loss and tinnitus, based on the provisions governing the assignment of the effective date of an increased rating claim, which are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998). 

The medical evidence in this case consists of VA and private treatment records dated prior to, and following cessation of, the treatment the Veteran received in relation to his service-connected squamous cell carcinoma of the right tonsil.  

A VA treatment record dated March 21, 2001, documents that the Veteran was going to start chemotherapy and radiation for tonsillar carcinoma and that a percutaneous gastrostomy tube was placed to maintain nutrition.  In another March 21, 2001, VA treatment record, it was noted that dysphagia was anticipated due to radiation therapy (XRT) the following week.  In a March 22, 2001, note, it was noted that the tube was inserted due to the possibility that the Veteran may develop chewing and swallowing problems with his upcoming cancer treatment.  

The Veteran underwent right tonsillectomy and panendoscopy on February 2, 2001.  External beam radiotherapy was delivered from March 28, 2001, to May 11, 2001, in combination with chemotherapy.  An undated VA hematology/oncology progress note assessed severe mucositis due to radiation therapy.  A May 9, 2001, VA hematology/oncology progress note contains the Veteran's complaint of being unable to swallow and of a sore mouth for one week.  

In May 23, 2001, it was noted that in the interim since completion of therapy, the Veteran had had resolution of some of his acute side effects of radiation, but continued to have sore throat, dysphagia, and some odynophagia.  See records from Sarasota Radiation Therapy Regional Center.  

A June 4, 2001, VA treatment record documents that the Veteran had recently finished both his radiation and chemotherapy the week prior.  He continued with mucous production in the mouth; reported hearing problems in the right ear only; had not had any taste return at all.  A June 14, 2001, private treatment record indicates that the Veteran denied sore throat, dysphagia, and odynophagia.  See record from Sarasota Radiation Therapy Regional Center.  

The percutaneous gastrostomy tube was removed on July 10, 2001.  The Veteran reported on July 10, 2001, that his right ear hearing came and went, but had no other problems.  A July 30, 2001, private treatment record documents that the Veteran had developed a sore throat and dysphagia to solids the day prior, and also had the sensation of swelling within his neck.  The impression was that the Veteran appeared to have a significant Candidal infection of his oral cavity and oropharynx.  See record from Sarasota Radiation Therapy Regional Center.  

The Veteran had no problems or complaints to report on August 7, 2001.  He was found to have a recurrence of his Candidal infection of his oral cavity and oropharynx on August 14, 2001.  See record from Sarasota Radiation Therapy Regional Center.  On September 20, 2001, the Veteran complained of feeling that his right ear was clogged and his hearing diminished.  He denied sore throat, dysphagia, odynophagia or otalgia.  The impression was no evidence of disease; the symptom of the clogged area was noted to most likely be swelling around his Eustachian tubes.  See record from 21st Century Oncology.  

A November 5, 2001, VA hematology/oncology progress note documents that the Veteran reported that his throat was swelling off and on post radiation therapy, but over the last two weeks, the swelling had been continuous and he felt like his throat was closing somewhat.  It was also noted that the Veteran was eating mostly soft foods due to mild difficulty swallowing.  

On November 16, 2001, the Veteran reported developing progressive facial edema as well as diminished hearing over the prior two weeks.  He had also developed some mild edema of his bilateral hand.  The Veteran denied any sore throat, dysphagia, odynophagia, or otalgia.  The impression was no evidence of disease clinically; the etiology of his facial edema was uncertain.  See record from 21st Century Oncology.  

The Veteran complained of increasing hearing loss on November 19, 2001.  See VA hematology/oncology progress note.  A December 12, 2001, VA health screening note indicates that the Veteran recently had difficulty with bilateral hearing, which improved spontaneously.  The Veteran also reported bilateral tinnitus at that time.  

A January 28, 2002, VA hematology/oncology progress note documents that the Veteran had significant tissue swelling and at least two episodes of monilial infection.  A TSH was ordered due to persistent facial swelling; however, it had been done on January 17, 2002, and was consistent with hypothyroidism.  The assessment was hypothyroidism secondary to radiation therapy.

Another January 28, 2002, VA hematology/oncology progress note documents that the Veteran was still having some hearing difficulty with his right ear and difficulty speaking, noting that at times his tongue seems to get tangled up.  The Veteran also reported dry mouth.  

The Veteran denied any sore throat, dysphagia, odynophagia, or otalgia on February 6, 2002.  See record from 21st Century Oncology.  

On February 28, 2002, the Veteran reported moderate xerostomia.  His post radiation dysphagia had dissipated.  It was noted that the Veteran had post radiation hypothyroidism and known weakness of the left hypoglossal nerve, which was of unknown etiology, since returning from Vietnam.  Otologic evaluation showed a small amount of serous otitis media on the right side, likely from residual effect of the radiation of the Eustachian tube and his tuning fork test did lateralize to the right side with a negative Rinne, consistent with a conductive hearing loss.  The oral cavity and oropharynx revealed post radiation xerostomia.  It was noted at the end of examination that the Veteran may have a submucosal locoregional recurrence of his carcinoma, which was visible but suggested on results of a positron-emission tomography (PET) scan.  He had mild dysphagia and persistent cough, which may be radiation related, but because of the findings on the PET scan, it was essential that he undergo panendoscopy to rule out the possibility of recurrence or synchronous primary tumor.  See record from University Ear, Nose, & Throat Associates.  

The Veteran presented for panendoscopy for evaluation of possible recurrence or metachronous tumor after undergoing PET scan.  He underwent direct laryngoscopy with biopsy; esophagoscopy; and bronchoscopy on April 1, 2002, due to preoperative diagnoses of right tonsil squamous cell carcinoma; possible base of tongue recurrence; odynophagia; and cough.  See record from Sarasota Memorial Hospital.  An April 10, 2002, record from 21st Century Oncology documents that the Veteran underwent panendoscopy and biopsy on April 1, 2002, and there was no evidence of malignancy on any of the biopsy specimens and no abnormalities identified in the oral cavity, oropharynx, larynx or hypopharynx on panendoscopy.  

A May 7, 2002, record from University Ear, Nose, & Throat Associates documents that the Veteran continued to have mild dysphagia and his xerostomia was somewhat greater.  Physical examination revealed post radiation xerostomia without change.  The assessment was no evidence of recurrent right tonsil squamous cell carcinoma and that his positive PET scan either reflects a false positive or early tumor undiagnosed on biopsy and panendoscopy.  Careful follow up was essential.  

On September 6, 2002, the Veteran's post radiation-induced dysphagia had not changed and his mild xerostomia was also the same.  See record from University Ear, Nose, & Throat Associates.  

It is clear from the medical evidence of record that the Veteran's treatment related to his service-connected squamous cell carcinoma of the right tonsil, namely external beam radiotherapy in combination with chemotherapy, was delivered from March 28, 2001, to May 11, 2001.  Given that, as well as the Veteran's assertions that he has residuals as a result of that treatment, it follows that none of the effective dates assigned for xerostomia and dysphagia; hypothyroidism; bilateral hearing loss; and/or tinnitus can precede May 11, 2001, when treatment ended.  In addition, service connection for squamous cell carcinoma of the right tonsil was not established until December 18, 2001; therefore, it also it follows that none of the effective dates assigned for xerostomia and dysphagia; hypothyroidism; bilateral hearing loss; and/or tinnitus can precede December 18, 2001.  As such, there is no possibility that the Board can find it is factually ascertainable that effective dates are warranted for xerostomia and dysphagia; hypothyroidism; bilateral hearing loss; and/or tinnitus within the one-year period preceding December 18, 2001, the date on which the RO received the claim for throat cancer, or during the one year prior to December 18, 2001, when the claim for service connection for throat cancer was received, since the external beam radiotherapy in combination with chemotherapy was delivered between March 28, 2001, and May 11, 2001.  

This leaves only the possibility that the Board assign effective dates for the residual disabilities based on the date of increase if the increase occurred after the date of claim, which in this case is December 18, 2001.  See 38 U.S.C.A. 5110(b)(2); Dalton, 21 Vet. App. at 31-32; Harper, 10 Vet. App. at 125; 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

In regards to the now-service connected bilateral hearing loss and tinnitus, the medical evidence cited above indicates that the Veteran complained of increasing hearing loss on November 19, 2001, and that he reported bilateral tinnitus on December 12, 2001.  See VA hematology/oncology progress note; VA health screening note.  The Veteran has argued that he had residuals from the treatment he received for his service-connected squamous cell carcinoma of the right tonsil at the time he filed his claim for service connection.  In regards to the bilateral hearing loss and tinnitus, the Board agrees, as these findings both pre-date the date on which the Veteran's claim for service connection for throat cancer was received on December 18, 2001.  Given the foregoing, the Board finds that the preponderance of the evidence of record supports the assignment of an effective date of December 18, 2001, for the grant of service connection for bilateral hearing loss and tinnitus.  

In regards to the service-connected hypothyroidism, the Board finds that the preponderance of the evidence of record supports the assignment of an effective date of January 28, 2002, the first date on which the medical evidence indicates the Veteran had hypothyroidism as a result of his cancer treatment.  The first date on which the medical evidence indicates that the Veteran had xerostomia and dysphagia was February 28, 2002, such that the preponderance of the evidence of record supports the assignment of an effective date of February 28, 2002, for those disabilities.  



ORDER

An effective date of February 28, 2002, for the grant of service connection for xerostomia and dysphagia is granted.  

An effective date of January 28, 2002, for the grant of service connection for hypothyroidism is granted.

An effective date of December 18, 2001, for the grant of service connection for bilateral hearing loss is granted.

An effective date of December 18, 2001, for the grant of service connection for tinnitus is granted.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


